            Case 3:16-md-02741-VC Document 4487 Filed 07/08/19 Page 1 of 6




 1
     WILKINSON WALSH + ESKOVITZ LLP                ARNOLD & PORTER KAYE SCHOLER
 2   Brian L. Stekloff (pro hac vice)              LLP
 3   (bstekloff@wilkinsonwalsh.com)                Pamela Yates (CA Bar No. 137440)
     Tamarra Matthews Johnson (pro hac vice)       (Pamela.Yates@arnoldporter.com)
 4   (tmatthewsjohnson@wilkinsonwalsh.com)         777 South Figueroa St., 44th Floor
     Rakesh Kilaru (pro hac vice)                  Los Angeles, CA 90017
 5   (rkilaru@wilkinsonwalsh.com)                  Tel: (213) 243-4178
     2001 M St. NW, 10th Floor                     Fax: (213) 243-4199
 6   Washington, DC 20036
 7   Tel: (202) 847-4030
     Fax: (202) 847-4005
 8
     HOLLINGSWORTH LLP                             COVINGTON & BURLING LLP
 9   Eric G. Lasker (pro hac vice)                 Michael X. Imbroscio (pro hac vice)
     (elasker@hollingsworthllp.com)                (mimbroscio@cov.com)
10
     1350 I St. NW                                 One City Center
11   Washington, DC 20005                          850 10th St. NW
     Tel: (202) 898-5843                           Washington, DC 20001
12   Fax: (202) 682-1639                           Tel: (202) 662-6000

13
     Attorneys for Defendant
14   MONSANTO COMPANY

15
                                  UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                               )
18                                             )   MDL No. 2741
     IN RE: ROUNDUP PRODUCTS
     LIABILITY LITIGATION                      )
19                                             )   Case No. 3:16-md-02741-VC
                                               )
20                                             )   MONSANTO COMPANY’S MOTION
                                               )   TO SUPPLEMENT THE RECORD IN
21   This document relates to:                 )   CONNECTION WITH ITS MOTIONS
                                               )
22                                             )   FOR JUDGMENT AS A MATTER OF
     Hardeman v. Monsanto Co., et al.,             LAW OR, IN THE ALTERNATIVE, FOR
     3:16-cv-0525-VC                           )
23                                             )   A NEW TRIAL
24

25

26

27
28
                                             -1-
                         MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
            Case 3:16-md-02741-VC Document 4487 Filed 07/08/19 Page 2 of 6




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2          Monsanto respectfully requests that the Court supplement the record on its post-trial
 3   motions with a letter submitted to the Court by one of the jurors at trial (attached as Exhibit 1).
 4   See, e.g., Siskiyou Reg’l Educ. Project v. Goodman, 219 F. App’x 692, 694 (9th Cir. 2007)
 5   (granting motions to supplement record where additional information “provide[d] a better
 6   understanding” to the court of pertinent facts); M.M. v. Lafayette Sch. Dist., No. C 09-04624 SI,
 7   2011 WL 5085077, at *1 (N.D. Cal. Oct. 25, 2011) (granting motion to supplement record “for
 8   good cause shown”).
 9          On Thursday, July 4, 2019, the juror who ended up as Juror #5 at the time of the verdict
10   submitted a letter to the Court asking the Court to leave in place the jury’s award of $2 million
11   in future noneconomic damages and $75 million in punitive damages, and deny Monsanto’s
12   motion for post-trial relief from those awards. The letter echoed arguments made by Plaintiffs’
13   counsel at the July 2, 2019 hearing on Monsanto’s post-trial motions, including that “SCOTUS
14   allows for higher ratios of punitive to compensatory damages in extraordinary cases,” Ex. 1 at
15   1; see 7/2/2019 Hr’g Tr. at 58:2-59:22 (similar argument by Plaintiff’s counsel); and that the $2
16   million dollar future noneconomic damages award represents “the reasonable and deserved
17   dollar amount per year going forward,” accounting for the fact that Mr. Hardeman’s “chances
18   of living a longer life are much higher” in light of “his clean bill of health,” Ex. 1 at 1; see
19   7/2/2019 Hr’g Tr. at 20:19-21:10 (similar argument by Plaintiff’s counsel). As the Court may
20   know, Juror #5 submitted that letter to the Court after attending the July 2, 2019 hearing. During
21   breaks in that hearing, Juror #5 conversed with Plaintiff’s counsel, as well as a juror from the
22   Johnson v. Monsanto trial who now posts recaps of trials and hearings in the Roundup litigation
23   on an anti-Monsanto advocacy blog, and who wrote a similar letter to the trial judge in Johnson,
24   Judge Bolanos, urging her not to disturb that jury’s verdict. See Stekloff Decl. ¶¶ 3, 6. Juror #5
25   also hugged and conversed with Mr. and Mrs. Hardeman at the hearing. See Stekloff Decl. ¶ 3.
26          The letter of course has no bearing on the issues being considered by the Court based on
27   Monsanto’s post-trial motions. Thus, Monsanto’s position is that the Court should not consider
28
                                                    -2-
                          MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
             Case 3:16-md-02741-VC Document 4487 Filed 07/08/19 Page 3 of 6




 1   this letter in resolving its legal arguments in favor of judgment notwithstanding the verdict and
 2   a new trial, including its challenges to the damages awards addressed in Juror #5’s letter. But,
 3   despite the soundness of that position, Monsanto respectfully submits that the Court should add
 4   this letter to the record in this case for two reasons.
 5           First, Juror #5 is the same juror who brought to the Courtroom Deputy’s attention the
 6   allegedly improper comments made by Juror #4 that ultimately resulted in Juror #4’s excusal,
 7   which Monsanto challenges in its post-trial motion. As Monsanto has previously noted, Juror #5
 8   stated, on her initial juror questionnaire, that she was “potentially” entering the trial with
 9   preconceived feelings about Monsanto, see Trial Tr. vol. 2, 241:17-21; raised her hand during
10   voir dire in response to a question from Plaintiff’s counsel regarding whether anyone had an
11   “issue that they don’t think they can set those opinions aside and be fair in this case,” id. 214:13-
12   17; and was challenged for cause by Monsanto following voir dire, see id. 271:5-18. Juror #5’s
13   post-trial actions further underscore her potential for bias, the necessity for the Court to have
14   conducted an investigation to verify her allegations about another juror, and the serious risk that
15   Monsanto was deprived of its right to a fair trial.
16           Second, there have now been two hearings on post-trial motions challenging verdicts
17   against Monsanto in connection with Roundup’s alleged carcinogenicity. In the Johnson case,
18   Judge Bolanos issued a tentative ruling granting judgment notwithstanding the verdict and a
19   new trial to Monsanto on punitive damages, and then conducted a hearing on Monsanto’s
20   motions. Several jurors attended that hearing and then wrote highly publicized letters and emails
21   to Judge Bolanos urging her to keep the verdict in place. A similar pattern of events has
22   transpired here: At the July 2 hearing, the Court suggested it may remit part of the jury’s verdict,
23   and the juror who attended that hearing submitted a letter urging otherwise. The fact that jurors
24   from both trials wrote letters in support of constitutionally impermissible verdicts is highly
25   unusual, and generates further anti-Monsanto bias in the Bay Area that will infect future
26   Roundup trials.
27
28
                                                     -3-
                           MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
            Case 3:16-md-02741-VC Document 4487 Filed 07/08/19 Page 4 of 6




 1          Accordingly, Monsanto requests that the Court supplement the record with Juror #5’s
 2   post-hearing letter. Furthermore, if the Court intends to rely on the letter in any manner in
 3   determining the noneconomic compensatory or punitive damages, Monsanto requests an
 4   opportunity to further be heard regarding the irrelevance of the letter to those issues.
 5

 6   DATED: July 8, 2019
 7                                                Respectfully submitted,
 8                                                /s/ Brian L. Stekloff___________
 9
                                                   Brian L. Stekloff (pro hac vice)
10                                                 (bstekloff@wilkinsonwalsh.com)
                                                   Tamarra Matthews Johnson (pro hac vice)
11                                                 (tmatthewsjohnson@wilkinsonwalsh.com
                                                   Rakesh Kilaru (pro hac vice)
12                                                 (rkilaru@wilkinsonwalsh.com)
13                                                 WILKINSON WALSH + ESKOVITZ LLP
                                                   2001 M St. NW, 10th Floor
14                                                 Washington, DC 20036
                                                   Tel: (202) 847-4030
15                                                 Fax: (202) 847-4005
16                                                 Pamela Yates (CA Bar No. 137440)
17                                                 (Pamela.Yates@arnoldporter.com)
                                                   ARNOLD & PORTER KAYE SCHOLER
18                                                 777 South Figueroa St., 44th Floor
                                                   Los Angeles, CA 90017
19                                                 Tel: (213) 243-4178
                                                   Fax: (213) 243-4199
20

21                                                 Eric G. Lasker (pro hac vice)
                                                   (elasker@hollingsworthllp.com)
22                                                 HOLLINGSWORTH LLP
                                                   1350 I St. NW
23                                                 Washington, DC 20005
                                                   Tel: (202) 898-5843
24
                                                   Fax: (202) 682-1639
25
                                                   Michael X. Imbroscio (pro hac vice)
26                                                 (mimbroscio@cov.com)
                                                   COVINGTON & BURLING LLP
27                                                 One City Center
28
                                                    -4-
                          MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
     Case 3:16-md-02741-VC Document 4487 Filed 07/08/19 Page 5 of 6



                                 850 10th St. NW
 1
                                 Washington, DC 20001
 2                               Tel: (202) 662-6000

 3
                                 Attorneys for Defendant
 4                               MONSANTO COMPANY
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                  -5-
               MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
            Case 3:16-md-02741-VC Document 4487 Filed 07/08/19 Page 6 of 6




 1                                  CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on this 8th day of July 2019, a copy of the foregoing was filed
 3   with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all
 4   appearing parties of record.
 5

 6                                              /s/ Brian L. Stekloff___________
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                -6-
                         MONSANTO’S MOTION TO SUPPLEMENT THE RECORD
